                           UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF NORTH CAROLINA
                                CHARLOTTE DIVISION
                           CIVIL CASE NO. 3:16-cv-00300-MOC
                        (CRIMINAL CASE NO. 3:13-cr-00173-MOC-1)


KENNETH LAMONT MOORE, JR.,          )
                                    )
                  Petitioner,       )
                                    )
vs.                                 )                              ORDER
                                    )
UNITED STATES OF AMERICA,           )
                                    )
                  Respondent.       )
____________________________________)

        THIS MATTER is before the Court on the Petitioner’s Motion to Vacate Sentence under

28 U.S.C. § 2255 [CV Doc. 1]1 and the Government’s Motion to Dismiss Petitioner’s Motion to

Vacate [CV Doc. 10]. The Petitioner is represented by Ann Hester of the Federal Defenders of

Western North Carolina.

I.      BACKGROUND
        On June 18, 2013, Petitioner Kenneth Lamont Moore, Jr., (“Petitioner”) was charged in a

Bill of Indictment with one count of conspiracy to commit bank robbery by force or violence in

violation of 18 U.S.C. § 371 (Count One); one count of bank robbery by force or violence and

aiding and abetting the same, in violation of 18 U.S.C. §§ 2113(a), (d) and 2 (Count Two); and

one count of brandishing a firearm in furtherance of a crime of violence and aiding and abetting

the same, in violation of 18 U.S.C. §§ 924(c) and 2. [CR Doc. 23: Bill of Indictment]. Count

Three of the Bill of Indictment, which is implicated in the motion before the Court, reads as


1 Citations to the record herein contain the relevant document number referenced preceded by either the
letters “CV,” denoting that the document is listed on the docket in the civil case file number 3:16-cv-00300-
MOC, or the letters “CR,” denoting that the document is listed on the docket in the criminal case file number
3:13-cr-00173-MOC-1.
follows:

                                        COUNT THREE

                       On or about May 20, 2013, in Mecklenburg Count, within
               the Western District of North Carolina, the defendants [Petitioner,
               Antonio Demarcus Clendening, and Kamara Shanta McBrayer,]
               aiding and abetting each other, during and in relation to a crime of
               crime of violence, that is conspiracy to commit armed bank
               robbery, a violation of Title 18, United States Code, Section 371
               and armed bank robbery, a violation of Title 18, United States
               Code, Sections 2113(a) and (d) as charged in Counts One and
               Two, for which they may be prosecuted in a court of the United
               States, did knowingly, and unlawfully use and carry one or more
               firearms, and, in furtherance of such crime of violence, did possess
               said firearms.

                      It is further alleged that one ore more of said firearms were
               brandished, in violation of Title 18, United States Code, Section
               924(c)(1)(A)(ii).

                      All in violation of Title 18, United States Code, Sections
               924(c) and 2.

[CR Doc. 23 at 3 (emphases added)]. As noted, Count One is conspiracy to commit armed bank

robbery and Count Two is substantive armed bank robbery.

       On July 24, 2013, Petitioner pleaded guilty “straight up” without a plea agreement to all

charges in the Indictment. [CR Doc. 40: Acceptance and Entry of Guilty Plea]. Before Petitioner’s

sentencing, a probation officer prepared a Presentence Investigation Report (PSR). [CR Doc. 58:

PSR]. The probation officer found Petitioner’s criminal history category to be II and his Total

Offense Level to be 21. [Id. at ¶¶ 38]. Petitioner’s statutory term of imprisonment for Count Three

was a minimum of seven years to life. 18 U.S.C. § 924(c). The resultant guidelines range for

imprisonment was 41 to 51 months followed by a mandatory consecutive sentence of 7 years. [Id.

at ¶¶ 52-53]. Petitioner’s sentencing hearing was held on March 13, 2014. The Court sentenced

Petitioner to 37 months on each of Counts One and Two, to be served concurrently; and a term of



                                                2
84 months on Count Three, to be served consecutively to the terms imposed for Counts One and

Two, for a total of 121 months’ imprisonment. [CR Doc. 75 at 2: Judgment]. Judgment on this

conviction was entered on March 30, 2014. [Id.]. Petitioner did not file a direct appeal from this

conviction.

       On June 6, 2016, Petitioner filed a Motion to Vacate Sentence under 28 U.S.C. § 2255,

arguing that his conviction under 18 U.S.C. § 924(c) is invalid under Johnson v. United States,

135 S. Ct. 2551 (2015). [CV Doc. 1]. The Court conducted an initial screening of Petitioner’s

Motion and ordered the Government to respond. [CV Doc. 2]. On the Government’s request, the

Court then stayed the matter pending the Fourth Circuit’s decision in United States v. Ali, No. 15-

4433. [CV Doc. 4, 5]. The Fourth Circuit then stayed Ali pending the decision of the Supreme

Court in United States v. Davis, No. 18-431. The Supreme Court decided Davis on June 24, 2019.

Thereafter, Petitioner filed a Supplemental Memorandum in Support of Section 2255 Motion. [CV

Doc. 6]. On October 8, 2019, the Court lifted the stay of this matter. [CV Doc. 9]. The

Government timely filed a motion to dismiss Petitioner’s § 2255 motion to vacate. [CV Doc. 10].

The Petitioner responded to the Government’s motion [Doc. 11] and the Government replied [Doc.

13].

       This matter is now ripe for disposition.

II.    STANDARD OF REVIEW

       Rule 4(b) of the Rules Governing Section 2255 Proceedings provides that courts are to

promptly examine motions to vacate, along with “any attached exhibits and the record of prior

proceedings” in order to determine whether the petitioner is entitled to any relief on the claims set

forth therein. After examining the record in this matter, the Court finds that the motion to vacate

can be resolved without an evidentiary hearing based on the record and governing case law. See



                                                  3
Raines v. United States, 423 F.2d 526, 529 (4th Cir. 1970).

III.   DISCUSSION

       Under 28 U.S.C. § 2255, a petitioner is entitled to relief when his original sentence “was

imposed in violation of the Constitution or laws of the United States, or [when] the court was

without jurisdiction to impose such sentence.” 28 U.S.C. § 2255(a). The Petitioner argues he is

entitled to relief on these grounds because, under Johnson, his § 924(c) conviction on Count Three

was imposed in violation of the Constitution and laws of the United States. [See CV Doc. 1].

Petitioner specifically contends that his “conviction for using a firearm in relation to a ‘crime of

violence’ is void because the predicate offense of conspiracy to commit armed bank robbery does

not qualify as a ‘crime of violence’ in light of Johnson.” [Doc. 1 at 2].

       In Johnson, the Supreme Court struck down the Armed Career Criminal Act’s (ACCA)

residual clause, 18 U.S.C. § 924(e)(2)(B)(ii), as unconstitutionally vague and held that enhancing

a sentence under the ACCA’s residual clause violates due process. Johnson, 135 S. Ct. at 2563.

The ACCA residual clause defined a “violent felony” to include any crime punishable by a term

of imprisonment exceeding one year that “otherwise involves conduct that presents a serious

potential risk of physical injury to another.” 18 U.S.C. § 924(e)(2)(B). Accordingly, under

Johnson, a defendant who was sentenced to a statutory mandatory minimum term of imprisonment

based on a prior conviction that satisfies only the residual clause of the “violent felony” definition

is entitled to relief from his sentence. The Supreme Court has held that Johnson applies

retroactively to claims asserted on collateral review. Welch v. United States, 136 S. Ct. 1257,

1265 (2016).

       Section 924(c), which is at issue here, criminalizes the use of a firearm in furtherance of a

“crime of violence.” Under § 924(c), a crime is one of violence if it either “has an element the



                                                  4
use, attempted use, or threatened use of physical force against the person or property of another,”

(the “force clause”) or “by its nature involves a substantial risk that physical force against the

person or property of another may be used in the course of committing the offense” (the “residual

clause”). 18 U.S.C. § 924(c)(3)(B).

       In short, Petitioner argues that because § 924(c)’s residual clause “is functionally

indistinguishable from the ACCA’s residual clause,” which was found to be unconstitutionally

vague, Petitioner’s charge of conspiracy to commit armed robbery can qualify as § 924(c) “crime

of violence” only under the force clause. [CV Doc. 1 at 4]. Three years after the Petitioner filed

his motion to vacate, the Supreme Court decided United States v. Davis, 139 S. Ct. 2319 (2019).

In Davis, the Supreme Court specifically held the residual clause of § 924(c)’s definition of “crime

of violence” is “unconstitutionally vague.” 139 S. Ct. at 2336. As such, after Davis, under

Petitioner’s argument, Petitioner’s conviction on Count Three is only valid if conspiracy to commit

armed bank robbery qualifies as a “crime of violence” under § 924(c)’s force clause.

       After Davis, Petitioner filed a Supplemental Memorandum in Support of Section 2255

Motion. [CV Doc. 6]. In Petitioner’s Supplemental Memorandum, he further argues that his §

924(c) conviction was based only on the conspiracy to commit armed bank robbery predicate and

not on the substantive armed bank robbery offense. [CV Doc. 6 at 3-6]. Relying on United States

v. Chapman, 66 F.3d 220, 227 (4th Cir. 2012) and United States v. Vann, 660 F.3d 771, 774 (4th

Cir. 2011), Petitioner contends that his “guilty plea to the Section 924(c) count is predicated on

the ‘least serious’ charge of conspiracy, not the more serious substantive charge.” [Id. at 3-4].

       Vann involved a direct appeal of the application of an ACCA sentencing enhancement for

three previous convictions under North Carolina’s indecent liberties statute, N.C.G.S. 14-202.1,

the violation of which the district court found to be a violent felony. 660 F.3d at 772. Section 14-



                                                 5
202.1(a) provides, in pertinent part, that “[a] person is guilty of taking indecent liberties with

children if, being 16 years of age or more and at least five years older than the child in question,

he either:”

               (1) Willfully takes or attempts to take any immoral, improper, or
               indecent liberties with any child of either sex under the age of 16
               years for the purposes of arousing or gratifying sexual desire; or

               (2) Willfully commits or attempts to commit any lewd or lascivious
               act upon or with the body or any part or member of the body of any
               child of either sex under the age of 16 years.

Vann, 660 F.3d at 772-73 (quoting N.C.G.S. § 14-202.1(a) (emphasis added)). Subsection (a)(2)

of this criminal statute is considered a “violent felony,” while subsection (a)(1) is not. The

charging document, as is appropriate, stated the statute conjunctively, rather than using the

disjunctive “or.” Id. at 774.

       The Fourth Circuit held that the district court improperly enhanced defendant’s sentence

based on defendant’s three previous convictions under this statute because the defendant did not

necessarily plead guilty to violation of subsection (a)(2), the disjunctive “violent felony,” when he

pleaded guilty to the conjunctively stated charge in the indictment. Vann, 660 at 774-76. The

Fourth Circuit, therefore, found that defendant’s indecent liberties offenses were not ACCA

violent felonies and vacated defendant’s sentence. Id. at 776.

       In Chapman, the Fourth Circuit addressed a criminal defendant’s constitutional challenge

to Section 922(g)(8), which prohibits a person who is subject to a domestic violence protective

order from possessing a firearm under certain circumstances. Chapman, 666 F.3d at 223. As part

of this inquiry, the Court, citing Vann, noted that “when a defendant pleads guilty to a formal

charge in an indictment which alleges conjunctively the disjunctive components of a statute, the

rule is that the defendant admits to the least serious of the disjunctive statutory conduct.” 666 F.3d



                                                  6
at 228 (citing Vann, 660 F.3d at 775).

       Neither Vann nor Chapman apply here. Petitioner was not charged in an indictment

“alleging conjunctively the disjunctive components of a statute,” such that it cannot be said that

Petitioner necessarily pleaded guilty to possessing a firearm in furtherance of a crime of violence

in violation of § 924(c). Rather, Petitioner was charged separately with conspiracy to commit

armed bank robbery (Count One) and substantive armed bank robbery (Count Two), then charged

with a § 924(c) violation based on both of those predicates (Count Three). Petitioner pleaded

guilty to Count Three based on the predicates stated in both Counts One and Two, to which he also

pleaded guilty.

       Because Petitioner plainly pleaded guilty to § 924(c) based on both conspiracy to commit

armed bank robbery and substantive armed bank robbery, the Court must address whether at least

one of these predicates is a crime of violence for § 924(c) purposes. The Fourth Circuit has held

that armed bank robbery, 18 U.S.C. §§ 2113(a), (d), “satisfies the force clause of § 924(c)(3),” and

is, therefore, a crime of violence. United States v. McNeal, 818 F.3d 141, 152-52 (4th Cir. 2016).

As such, Petitioner’s conviction on Count Three is valid.

       The Court will, therefore, grant the Government’s motion to dismiss Petitioner’s Section

2255 Motion to Vacate.

IV.    CONCLUSION

       Having concluded that Petitioner’s conviction under § 924(c) is valid, the Court will grant

the Government’s motion to dismiss.

       IT IS, THEREFORE ORDERED that:

       (1) Petitioner’s Section 2255 Motion to Vacate, Set Aside, or Correct Sentence [Doc. 1] is

           DENIED and DISMISSED.



                                                 7
      (2) The Government’s Motion to Dismiss Petitioner’s Motion to Vacate [Doc. 10] is

          GRANTED.

      (3) IT IS FURTHER ORDERED that pursuant to Rule 11(a) of the Rules Governing

          Section 2254 and Section 2255 Cases, this Court declines to issue a certificate of

          appealability. See 28 U.S.C. § 2253(c)(2); Miller-El v. Cockrell, 537 U.S. 322, 338

          (2003) (in order to satisfy § 2253(c), a petitioner must demonstrate that reasonable

          jurists would find the district court’s assessment of the constitutional claims debatable

          or wrong); Slack v. McDaniel, 529 U.S. 473, 484 (2000) (when relief is denied on

          procedural grounds, a petitioner must establish both that the dispositive procedural

          ruling is debatable and that the petition states a debatable claim of the denial of a

          constitutional right).

      IT IS SO ORDERED.

Signed: February 6, 2020




                                                8
